—In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), which, upon a jury verdict, is in favor of the defendant on the counterclaims and against him in the principal sum of $39,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the jury’s finding in favor of the defendant and against him was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129).
The plaintiffs remaining contentions are without merit. Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.